Citation Nr: 0300228	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  02-00 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for right shoulder 
myofasciitis, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
October 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2001 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO continued the 30 percent evaluation 
for right shoulder myofasciitis.


FINDING OF FACT

Right shoulder myofasciitis is manifested by no more than 
limitation of motion of the major arm to approximately 
midway between the side and the shoulder level.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
right shoulder myofasciitis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 
5201 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section four of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  The VCAA provided that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  
38 U.S.C.A. § 5103A(f) (West Supp. 2002)

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible.  First, VA must notify the veteran of 
evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was notified of the 
information necessary to substantiate his claim by means 
of the discussions in the April 2001 rating decision, the 
January 2002 statement of the case, and the September 2002 
supplemental statement of the case.  The veteran was 
provided with the regulations that applied to his claim 
for an increased evaluation, and he was specifically told 
why he did not meet the criteria for the next higher 
evaluation.  Therefore, VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed. 

Additionally, VA informed the veteran of which information 
and evidence he was to provide to VA and which information 
and evidence VA would attempt to obtain on his behalf.  In 
a September 2000 letter, the RO told the veteran that it 
would obtain any medical records from VA Medical Centers 
that the veteran identified and would provide the veteran 
with a VA examination, if it is determined that one was 
necessary.  The RO noted that in the veteran's claim for 
an increased evaluation, he had indicated he was attaching 
a private medical record, which was not there and asked 
that the veteran submit a copy of it.  

Also, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Here, the RO obtained the veteran's available 
service medical records from the National Personnel 
Records Center.  The RO also obtained the veteran's VA 
medical records from the facility in Salt Lake City, Utah.  
Following the September 2000 letter, wherein the RO asked 
that the veteran submit the private medical record, to 
which he had alluded in his claim for an increased 
evaluation, the veteran submitted a copy of that private 
medical record.  The veteran has not identified any other 
treatment for his service-connected right shoulder 
myofasciitis.  Finally, in accordance with its duty to 
assist, the RO had the veteran undergo a VA examination 
related to his claim.

For the reasons stated above, the requirements of the VCAA 
have been met by the RO to the extent possible.

II.  Decision

Service connection for right shoulder myofasciitis was 
granted by means of a July 1978 rating decision and 
assigned a noncompensable evaluation, effective October 
22, 1977.  In May 1997, the veteran asserted that his 
right shoulder disability had worsened.  He was granted a 
20 percent evaluation in a January 1998 decision, 
effective May 14, 1997.  In October 1998, the veteran 
asserted that his right shoulder had worsened.  He was 
granted a 30 percent evaluation in an April 1999 rating 
decision, effective October 28, 1998.  

A January 1999 MRI of the right upper extremity shows a 
finding of a labral tear of the right shoulder.  A May 
2000 VA outpatient treatment report shows that the veteran 
reported that he had sustained a "neck injury" in 1977 and 
then a whiplash injury 10 years prior.  He noted that he 
had felt increased pain in the last two months.  The 
examiner stated that examination of the right shoulder 
revealed that it was nontender throughout palpation.  
Passive range of motion of the right shoulder was reported 
as full.  Active range revealed 90 degrees of forward 
elevation, 90 degrees of abduction, and 30 degrees of 
external and internal rotation.  The examiner stated that 
the veteran held his shoulders asymmetrically with the 
right shoulder somewhat depressed.  Motor strength on the 
right side was noted to be "somewhat decreased" secondary 
to pain.  The examiner stated that external rotation 
strength was 3/5, internal rotation was 4/5, deltoid was 
4/5, triceps was 3+/5, and biceps was 5/5.  The examiner 
noted that x-ray of the right shoulder were negative.  He 
also noted that the veteran had severely limited motion of 
the neck.  He entered an impression of neck stiffness 
associated with radiating right shoulder pain and possibly 
weakness of the right upper extremity.

A May 2000 private medical record shows a diagnosis of 
cervical radiculopathy.

The veteran submitted his claim for an increased 
evaluation in July 2000.  

A June 2000 VA outpatient treatment report shows that the 
veteran had complained of increased right shoulder pain 
for the past three to four months.  He stated he had 
injured his right shoulder in service and had injured his 
neck in a car accident in the early 1980s.  The veteran 
reported that the pain was so bad that he had restricted 
his activities of daily living, such as driving.  The 
examiner stated that the veteran had good muscle 
definition of the bilateral shoulder.  He noted there was 
no atrophy observed.  He stated that the veteran had 
decreased active flexion, extension, internal and external 
rotation, adduction, and abduction secondary to pain.  The 
examiner noted that passive range of motion appeared 
intact.  Neurological examination revealed 4/5 strength in 
the right with internal rotation, 5/5 strength with 
external rotation, 4/5 strength with flexion.  The 
examiner noted that extension, adduction, and abduction 
showed a similar pattern.  The assessment was that the 
veteran's clinical picture was more consistent with 
chronic arthritis of the cervical and shoulder joints.

An October 2000 VA examination report shows that the 
veteran reported he had marked progression of pain since 
the last compensation examination.  He stated that the 
pain was constant with severe aggravation at any attempts 
to work over the level of the right shoulder.  The 
examiner stated that examination of the right shoulder 
revealed palpable tenderness over the upper medial aspect 
of the shoulder, which he noted was quite severe, with 
generalized tenderness over the entire remainder of the 
shoulder.  Forward flexion was 90 degrees with onset of 
severe pain.  Abduction was limited to 80 degrees, with 
onset of pain.  Internal and external rotation were 
limited by pain at 60 degrees.  Motor strength of the 
shoulder girdle on abduction was 3/5.  The examiner noted 
that impingement sign was positive.  The assessment was 
impingement of the right shoulder, stage III, with 
constant increasing pain with marked reduction of range of 
motion and with moderate shoulder girdle weakness on 
abduction.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA 
has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions 
and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The normal range of motion for shoulder flexion is 
0 degrees to 180 degrees.  38 C.F.R. § 4.71, Plate II 
(2002).  Normal range of motion for shoulder abduction is 
from 0 degrees to 180 degrees.  Id.  Normal external and 
internal rotations of the shoulder are both from 0 degrees 
to 90 degrees.  Id.

The Rating Schedule provides that limitation of motion of 
the arm to no higher than shoulder level warrants a 20 
percent evaluation for the major arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2002).  When motion is possible only 
to midway between the side and shoulder level, a 30 
percent evaluation is warranted for the major arm.  Id.  
Motion to no more than 25 degrees from the side warrants a 
40 percent evaluation for the major arm.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence 
is against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the veteran's right arm is his major 
arm.  He claims that his disability is worse than the 
current 30 percent evaluation contemplates.

After having carefully reviewed the evidence of record, 
the Board finds that the preponderance of the evidence is 
against an evaluation in excess of 30 percent for the 
right shoulder.  In May 2000, the examiner stated that the 
veteran had full passive range of motion of the right 
shoulder joint.  He stated that actively, the veteran had 
90 degrees of abduction.  He noted that motor strength was 
decreased in the right arm.  In June 2000, the veteran 
reported that he had restricted his activities of daily 
living due to pain.  The examiner stated that the veteran 
had good muscle definition in both of his shoulders and 
that there was no atrophy in the right shoulder.  He 
stated that the veteran had decreased range of motion, to 
include abduction, which was secondary to pain.  In 
October 2000, the examiner stated that the veteran had 
tenderness over the upper medial aspect of the shoulder, 
which he stated was "quite severe."  He further noted that 
the veteran had generalized tenderness over the remainder 
of the shoulder.  Flexion was to 90 degrees and abduction 
was to 80 degrees.  The examiner stated that motor 
strength of the shoulder girdle on abduction was 3/5 and 
impingement sign was positive.  He concluded that the 
veteran had marked reduction of range of motion with 
moderate shoulder girdle weakness on abduction.  The Board 
finds the above-described findings are indicative of no 
more than a 30 percent evaluation for the right shoulder.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Board must now consider whether an evaluation in 
excess of 30 percent is warranted for the right shoulder 
and finds that such is not warranted.  The veteran is 
rated under Diagnostic Code 5201.  Limitation of motion of 
the arm to midway between the side and the shoulder level 
warrants a 30 percent evaluation.  See id.  Limitation of 
motion of the arm to 25 degrees from side warrants a 
40 percent evaluation.  See id.  As stated above, the 
veteran's range of motion from the side of his body has 
been reported as 80 degrees and 90 degrees.  Additionally, 
the veteran has reported that pain is aggravated when he 
raises his arm above his shoulder level, which establishes 
that he is able to raise his arm to shoulder level.  Such 
does not establish that the veteran is able to move his 
arm only to 25 degrees from the side of his body to 
warrant the 40 percent evaluation.  See id.  Accordingly, 
an increased evaluation is not warranted under Diagnostic 
Code 5201.  See 38 C.F.R. § 4.73a, Diagnostic Code 5201.  

As to applying the veteran's service-connected disability 
to other Diagnostic Codes, the Board notes that there is 
no medical evidence in the record that establishes that 
the veteran's shoulder is ankylosed and thus application 
of Diagnostic Code 5200 is not appropriate.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (2002).  Additionally, there 
is no evidence that the veteran has an impairment of the 
humerus or the clavicle to warrant consideration of 
Diagnostic Codes 5202 and 5203, even by analogy.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5202, 5203 (2002).  
The Board finds that the preponderance of the evidence is 
against an evaluation in excess of 30 percent for right 
shoulder myofasciitis.

Additionally, an increased evaluation may be based on 
either actual limitation of motion or the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 
C.F.R. §§ 4.40, 4.45).  The veteran has been noted to have 
pain in his right shoulder by medical examiners, and the 
veteran has stated that he is in constant pain.  The 
30 percent evaluation contemplates pain.  In the June 2000 
VA treatment report, the examiner stated that the veteran 
had no atrophy.  Such finding establishes a lack of 
weakness and endurance since he is using his arm enough to 
keep it from atrophying.  The Board is aware of the 
finding in the October 2000 VA examination report that the 
veteran has moderate weakness of the right shoulder 
girdle.  The 30 percent evaluation contemplates moderate 
weakness.  It also contemplates the "less movement" that 
the veteran has in his right shoulder.  Thus, considering 
weakness, excess fatigability, incoordination, and less 
movement, the Board finds that an evaluation in excess of 
30 percent for right shoulder myofasciitis is not 
warranted.  See 38 C.F.R. §§ 4.40, 4.45.  Additionally, 
the Board notes that the veteran's abduction has been 
90 degrees and 80 degrees, which would establish a 
20 percent evaluation under Diagnostic Code 5201.  The 
30 percent evaluation thus includes the veteran's 
increased symptoms during flare-ups.

The veteran is competent to report his symptoms of 
constant pain in his right shoulder.  However, to the 
extent that he has asserted he warrants an evaluation in 
excess of 30 percent, the medical findings do not support 
his assertion.  The Board attaches far greater probative 
weight to the clinical findings of skilled, unbiased 
professionals than to the veteran's statements even if 
sworn, in support of a claim for monetary benefits.  To 
this extent, the preponderance of the evidence is against 
his claim, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

The Board is aware that the veteran has submitted medical 
evidence that he has cervical radiculopathy; however, he 
is not service-connected for such disability.  Thus, the 
Board has not used the symptomatology attributable to 
cervical radiculopathy in evaluating the veteran's 
service-connected disability.

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards.

The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance, however, 
the Board is not precluded from raising this question, and 
in fact is obligated to liberally read all documents and 
oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Under Secretary or 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
right shoulder myofasciitis is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

